DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 6-13 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 25, 2022.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Claim limitation “positioning member” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “member” coupled with functional language “positioning” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 4 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 

positioning member → bump raising from the surface of the floor
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

	
	

Claim Rejections - 35 USC § 112
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With reference to claim 3 the claim requires at least one soluble beverage ingredient and at least one aqueous liquid diluent are introduced into the container body. However claim 3 depends from claim 1 which already requires introducing at least one beverage liquid into the container. Accordingly claim 3 requires introducing a liquid beverage, soluble beverage ingredient and aqueous liquid diluent. Three constituents.  However, according to Applicant’s specification, the soluble beverage and liquid diluent are the beverage liquid ingredients and not in addition to the beverage liquid. Accordingly, claim 3 is inconsistent with Applicant’s disclosure. A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty, see MPEP 2173.03. Since claim 3 is internally inconsistent based on the description, definitions and examples set forth in the specification relating to the composition of the beverage, the claim is therefore indefinite. For the purposes of examination, the examiner is going to treat the claim as if it read, "wherein the beverage liquid comprises at least one soluble beverage ingredient and at least one aqueous liquid diluent are introduced in the container body.”


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 2717358 to Chen (provided by Applicant with the IDS filed November 11, 2019), hereinafter referred to as Chen (see English language translation provided herewith).
In reference to claim 1, Chen discloses the claimed invention including:
Method for preparing a cold beverage with an apparatus (see figure 3) for mixing and holding a beverage, the apparatus comprising a container body comprising a floor (11) and a sidewall (20) extending upwardly and longitudinally from the floor to an upper edge, see figure 1, a removable and rotatable mixing device (14) positioned within the container body, see figure 3, a motor (40) cooperating with the mixing device (14) through the floor (11) of the container body in order to rotate the mixing device, 
the method comprises the step of:
providing the mixing device (14), a part of the mixing device being covered with ice (23, see figure 4);
positioning the mixing device (14)  in the container body (20) in order to cooperate with the motor (40);
introducing at least one beverage liquid (tea syrup and/or water collectively comprise the beverage) in the container body [0039]; and,
actuating the motor to rotate the mixing device in the at least one beverage liquid [0039].
In reference to claim 2, Chen discloses the claimed invention including:
the at least one beverage liquid is a ready-to-drink beverage. Water is a ready to drink beverage.
In reference to claim 3, Chen discloses the claimed invention including:
wherein the at least one beverage liquid comprises at least one soluble beverage ingredient (tea syrup) and at least one aqueous liquid diluent (water) are introduced in the container body [0039].
In reference to claim 4, Chen discloses the claimed invention including:
the mixing device comprises a connector (10) designed to removably engage with a corresponding positioning member (30) at the floor (11) of the container body of the apparatus, see figure 2.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

 Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of US 2005/0045671 to Beesley et al., hereinafter referred to as Beesley.
In reference to claim 5, Chen and  disclose the claimed invention.
Chen fails to disclose the apparatus comprises a heater and the heater is switched on before and/or at the beginning of the step of actuating the motor to rotate the mixing device in the at least one beverage liquid.
Beesley teaches that in the art of beverage mixers, that it is a known method to provide a beverage mixer with a heater and the heater is switched on at the beginning of the step of actuating the motor to rotate the mixing device in the at least one beverage liquid, see [0039] “the "on" button 134a can be electrically coupled to the motor and the heating element to simultaneously mix and heat the beverage in the container”.  This is strong evidence that modifying Chen  as claimed would produce predictable result (e.g. heat a beverage while simultaneously mixing it). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify the method of Chen by Beesley such that the apparatus comprises a heater and the heater is switched on before and/or at the beginning of the step of actuating the motor to rotate the mixing device in the at least one beverage liquid since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of heating the mixed beverage.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSEY D BAUER whose telephone number is (571)270-7113. The examiner can normally be reached Mon; Tues; Thurs; Fri; 9-7PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSEY D BAUER/            Primary Examiner, Art Unit 3763